Citation Nr: 1325974	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  13-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating in excess of 20 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to February 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision by the RO in Newark, New Jersey that granted service connection and an initial 20 percent rating for bilateral hearing loss effective from November 5, 2010, the date of receipt of his claim.  The Veteran appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A rating for hearing loss is determined by a mechanical, meaning nondiscretionary, application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The RO has rated the Veteran's bilateral hearing loss as 20 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.

The Veteran underwent a VA audiological compensation examination in December 2010, which revealed moderate to severe sensorineural hearing loss in the right ear, and severe to profound mixed hearing loss in the left ear.

In his May 2013 VA Form 9 (substantive appeal), and in a July 2013 written statement, the Veteran and his representative have contended that his hearing loss has worsened since his only VA compensation examination in December 2010.   The Board finds that in light of his contentions, and as the last VA examination was performed nearly 3 years ago, another VA compensation examination is needed to reassess the severity of the Veteran's hearing loss, including determining the effects of this disability on his occupational functioning and daily activities.  See 38 C.F.R. § 4.2; Martinak v. Nicholson, 21 Vet. App. 447   (2007).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Moreover, a review of the claims file reveals that the Veteran receives ongoing VA treatment for hearing loss, including hearing aids, and the most recent VA medical records of record are dated in November 2010.  Ongoing relevant VA and private medical records must be obtained and considered in deciding this appeal.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  The Board notes that the Veteran's December 2010 VA examination report and his VA outpatient treatment records reflect that he has received private medical treatment for ear conditions and hearing loss by a private ear, nose and throat (ENT) specialist, and these records are not on file.  The AMC should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for hearing loss or ear disorders since November 2010.  After obtaining any necessary authorization, obtain all indentified records that are not duplicates of those already in the claims file.  In particular, the AMC should attempt to obtain relevant treatment records from his private ENT specialist.

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  After obtaining any identified records, schedule another VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file, including a complete copy of this remand, must be provided to and reviewed by the examiner.

In particular, the examiner is specifically requested to fully describe the effects, if any, of the Veteran's hearing loss on his occupational functioning and daily activities.  See 38 C.F.R. § 4.10 and Martinak, supra.   

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim for a higher initial rating for his bilateral hearing loss as it will require the Board to rate the hearing loss based on the evidence already of record.  38 C.F.R. § 3.655.

3.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



